Citation Nr: 1001434	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-03 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from November 1980 
to November 1984.  He also served in the Navy Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO denied 
service connection for posttraumatic stress disorder (PTSD) 
and an "acquired psychiatric disorder to include depression, 
bipolar disorder, personality disorder, and somnambulism."  
The RO did not reopen this claim.  

The issue of service connection for an acquired psychiatric 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1. A November 2004 RO rating decision denied service 
connection for an acquired psychiatric disorder.  The Veteran 
did not file a notice of disagreement within one year of 
being notified.  

2. Evidence received since the November 2004 RO rating 
decision that denied service connection for an acquired 
psychiatric disorder raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1. The RO's November 2004 decision that denied a service 
connection claim for an acquired psychiatric disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004).  

2. Evidence received since the November 2004 decision is new 
and material, and the Veteran's claim for service connection 
for an acquired psychiatric disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5103, 5103A (West 2002 & Supp. 2009), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008), eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  Without deciding whether 
the notice and development requirements of VCAA have been 
satisfied with regard to the Veteran's claim to reopen the 
previously denied issue of entitlement to service connection 
for an acquired psychiatric disorder, in the present case, 
the Board concludes that this law does not preclude an 
adjudication of this matter.  The Board is taking action 
favorable to the Veteran with regard to the new and material 
issue on appeal, and a decision at this point poses no risk 
of prejudice to him.  See, Bernard v. Brown, 4 Vet. App. 384, 
394 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II. Legal Criteria 

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  



III. Analysis

The RO first denied a claim for service connection for a 
"nervous disorder/depression" in June 1997.  The Veteran 
appealed this decision and in an October 2001 Board decision, 
the Board denied a service connection claim for an acquired 
psychiatric disorder, to include bipolar disorder and a 
personality disorder.  In August 2002, the RO denied a claim 
for service connection for schizophrenia.  In May 2004, the 
RO continued and confirmed the previous denial for service 
connection for an acquired psychiatric disorder.  In November 
2004, the RO continued the previous denial of service 
connection for an acquired psychiatric disorder, to include: 
depression, bipolar disorder, personality disorder, 
schizophrenia and somnambulism.  The RO did not reopen this 
claim because it stated that there was no evidence that a 
psychiatric disorder was related to service.  The Veteran did 
not file a notice of disagreement and the RO decision became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004).  

The Board finds that new and material evidence has been 
received subsequent to the November 2004 decision.  

Prior to the November 2004 decision, the evidence in the 
claims file consisted of service treatment records, VA 
records, the Veteran's statements, private medical records, 
and a statement from the Veteran's wife.  Although the 
Veteran had multiple diagnoses of psychiatric disorders, the 
evidence lacking was a nexus opinion associating the 
Veteran's current psychiatric disability or disabilities with 
his service.  A July 1997 VA psychologist's consultation 
report showed that the Veteran had taken the Minnesota 
Multiphasic Personality Inventory (MMPI) and the Personality 
Assessment Inventory (PAI) and his test results were invalid.  

A May 2001 VA note from the Veteran's treating psychiatrist, 
Dr. Go, shows the Veteran was admitted to Tennessee Christian 
Medical Center in May 2001.  The following month, Dr. Go 
summarized the Veteran's current condition and gave the 
diagnoses of borderline personality disorder, 
alcohol/cannabis dependence in early remission and bipolar 
disorder not otherwise specified.  After the bipolar 
diagnosis, Dr. Go noted: "I really doubt this [diagnosis]; a 
lot can be explained by his Axis II problem."  

After the November 2004 decision, evidence includes private 
medical records, VA medical records, Social Security 
Administration records and the Veteran's statements.  Most 
notable are several letters from the Veteran's private 
treating psychiatrist, Dr. Farooque.  

In a March 2005 letter, Dr. Farooque stated that an October 
1981 service treatment record which referred to passive 
aggressive traits showed the Veteran was suffering from 
psychosis as well as bipolar disorder while in service.  In a 
May 2005 letter, Dr. Farooque stated that in his opinion the 
Veteran's bipolar disorder started while he was in service.  
In a January 2006 letter, Dr. Farooque stated he believed the 
Veteran had bipolar disorder with psychosis in the Navy 
because of his recorded symptoms and because his current 
symptoms of paranoia and delusion were still present at the 
time.

This new evidence, either by itself or when considered with 
the previous evidence of record, relates to an unestablished 
fact necessary to substantiate the Veteran's service 
connection claim.  Dr. Farooque's letters show that there is 
a relationship between the Veteran's current psychiatric 
disability and his service.  As the evidence is considered 
new and material, the claim for service connection for an 
acquired psychiatric disorder is reopened.  


ORDER

New and material evidence has been received to reopen the 
claim of service connection for an acquired psychiatric 
disorder; to this extent the claim is granted.  




REMAND

Available service personnel records show the Veteran was in 
the Navy Reserve from the time of separation in 1984 until an 
unknown time.  A June 1990 personnel record shows he was to 
be on inactive ready reserve until at least November 1992 and 
his termination of drill status was in July 1990.  On remand, 
the RO should determine the Veteran's time in the Reserve and 
should attempt to obtain all records from his Reserve service 
(personnel and treatment).  

Service treatment records show that in October 1981 the 
Veteran was evaluated for enuresis.  The Veteran was shown to 
be anatomically within normal limits by urology and the 
Veteran stated that he would like to speak with a 
psychiatrist.  A psychiatry consult from the same month 
showed an assessment of passive aggressive traits with 
situational concerns.  An October 1984 separation examination 
was negative for psychiatric issues.  

A May 1989 VA record reflects an impression of adjustment 
disorder with depressed mood and alcohol abuse.  As 
mentioned, a July 1997 VA psychologist's note showed that the 
Veteran had taken the MMPI and the PAI and his test results 
were invalid.  

The Veteran's diagnoses have fluctuated over time.  For 
example, an August 2000 VA report notes a psychiatrist 
informed the Veteran that his diagnosis was personality 
disorder not otherwise specified because psychological 
testing had not shown bipolar disorder.  However, in November 
2000, Dr. Go stated that from the Veteran's given history, he 
met the criteria for both bipolar disorder and personality 
disorder not otherwise specified.  A June 2001 VA note from 
Dr. Go showed she expressed doubt that the Veteran had a 
diagnosis of bipolar disorder.  A February 2002 VA note 
showed that Dr. Go recorded that the Veteran said that his 
mother had schizophrenia.  The assessment was bipolar 
disorder, rule out schizoaffective disorder.  

In June 2001 three different doctors (Dr. Go, Dr. Friedman, 
and Dr. Farooque) submitted three different opinions 
regarding the Veteran's current diagnosis.  The opinions 
ranged from just bipolar disorder to a combination of bipolar 
disorder with manic depression and/or personality disorder.  

As mentioned, Dr. Farooque has provided nexus opinions (in 
March 2005, May 2005 and January 2006 letters) between the 
Veteran's service and his current psychiatric disability.  
Dr. Farooque cites to the October 1981 psychiatry service 
treatment record in coming to his conclusion.  On remand, the 
Veteran should receive a VA examination to determine his 
current diagnosis or diagnoses and the etiology of each 
diagnosed psychiatric disability.  

Accordingly, the case is REMANDED for the following action: 

1. Obtain all service treatment and 
personnel records from the Veteran's 
period of Reserve service.  A negative 
reply should be documented and associated 
with the file.  

2. Schedule the Veteran for a VA examination 
to determine the nature, extent, and 
etiology of any psychiatric disorder that he 
may have.  The claims folder and a copy of 
this remand must be made available to the 
examiner in conjunction with the 
examination.  All indicated testing should 
be conducted.  All pertinent pathology 
should be noted in the examination report.  

For each psychiatric disorder found, the 
examiner should indicate whether there is 
a 50 percent probability or greater that 
the psychiatric disorder is related to 
service.  
The examiner should reference: 
*	The October 1981 psychiatry service 
treatment record; 
*	July 1997 VA psychologist's note 
(showing invalid test results) and 
*	Dr. Farooque's letters from March 
2005, May 2005 and January 2006.  
The rationale for all opinions must be 
provided.  

3. Re-adjudicate the Veteran's claim for 
an acquired psychiatric disability.  If 
the decision remains in any way adverse to 
the Veteran, he and his representative 
should be provided with an SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


